PETITION FOR WRIT OF MANDAMUS, OR IN THE ALTERNATIVE, FOR WRIT OF PROHIBITION
PER CURIAM.
This matter comes on to be heard on a petition for a writ of mandamus, or in the alternative, for a writ of prohibition by Hon. James H. Evans, District Attorney of the Fifteenth Judicial Circuit, directed to Hon. Perry 0. Hooper, Circuit Judge, Fifteenth Judicial Circuit.
Under the facts as presented to this Court, the respondent is not held in confinement, being out on bond. Therefore, the Circuit Judge was without authority to order a jury determination of the respondent’s competency to stand trial. Billups v. State, 338 So.2d 478, (Ala.App.1976); Hawes v. State, 48 Ala.App. 565, 266 So.2d 652 (1972); Ala.Code, § 15-16-21 (1975).
Petition for mandamus granted.
TYSON, DeCARLO, BOWEN and BARRON, JJ., concur.